Title: To George Washington from Alexander Spotswood, 15 March 1799
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Newpost March 15. 1799

Altho, after peruseing the enclosure which came to hand Yesterday, you may determine not to possess A. Woodrows 300 acree Survey on Rough creek—Yet it must be pleaseing to you to Find (if Mr Hite be wright in his calculation) That your lands are of Superior Vallue to what you ever held them—for if Mr Hites Spot be worth 10$ pr Acree—certainly yours must be worth $5.
Supposeing greens paper to have no circulation yr way have cut out & inclosed you a peice for yr peruseal—and I suppose shoretly the Tales of the Tubs—will come forward. Mrs Spotswood & my family desires there best regards to you & Mrs Washington as well as Dr Sr yr Afft. & obt St

A. Spotswood

